--------------------------------------------------------------------------------

Exhibit 10.2

CAPITAL INCREASE AGREEMENT

This Capital Increase Agreement (this “Agreement”) is entered into on August 6,
2013 in Tianjin between and among the following parties:

China Valve Technology, Inc., an existing limited liability company duly
established in accordance with the law of the State of Nevada, U.S.A., with its
principal business location in Henan Province (“Party A”);

China Valve Technology Holdings Limited (中阀科技控股有限公司), an existing limited
liability company duly established in accordance with the law of the Hong Kong
Special Administrative Region, People’s Republic of China, with its principal
business location in Zhengzhou (“Party B”);

Camdragon Investment Co., Ltd., an existing limited liability company duly
established in accordance with the law of British Virgin Islands, with its
principal business location in British Virgin Islands (“Party C”);

(Hereinafter Party A, Party B and Party C are referred to jointly as “Parties”
and individually as “One Party”).

Whereas,

  A.

Party A holds 100% equity in Party B;

        B.

Party C desires to use Hong Kong currency in the equivalent of RMB
150,000,000.00 to increase Party B’s capital in accordance with the terms and
conditions set forth herein, and Party A and Party B agree to accept Party C’s
increase of Party B’s capital in accordance with the terms and conditions set
forth herein ;

        C.

The shareholder meeting or board of directors of each of the parties hereto have
adopted resolutions approving the increase of Party B’s capital by Party C by
using Hong Kong currency in the equivalent of RMB 150,000,000.00 and the
execution of this Agreement;

1

--------------------------------------------------------------------------------

Therefore, the parties hereto have reached agreement on the following
provisions:

1.

CAPITAL INCREASE

   

Party C agrees to use Hong Kong currency in the equivalent of RMB 150,000,000.00
to increase Party B’s capital in accordance with the terms and conditions set
forth herein, and Party A and Party B agree to Party C’s use of Hong Kong
currency in the equivalent of RMB 150,000,000.00 to increase Party B’s capital;
and upon completion of this capital increase, Party C will hold 15% equity, and
Party A will hold 85% equity, in Party B.

    2.

EFFECTUATION AND DELIVERY


  2.1

Effectuation


  (a)

This Agreement shall become effective after it is executed by the respective
legal representatives or authorized agents of the parties hereto AND after the
Equity Transfer Agreement between and executed by Beijing Jianlong Heavy
Industry Group Co., Ltd. (北京建龙重工集团有限公司) and Henan Tonghai Fluid Equipment Co.,
Ltd. (河南通海流体设备有限公司) on August 6, 2013 has become effective.

        (b)

Whereas, since parties hereto are all existing companies established in
accordance with overseas laws, all parties hereto unanimously agree that, after
the execution of this Agreement, a Hong Kong law firm will be engaged to draft a
capital increase agreement, based on the contents and intent specified herein,
that is recognized and protected under the law of Hong Kong (dispute resolution
provision consistent with the law of Hong Kong may be specified separately).
This agreement shall terminate upon the execution of that new capital increase
agreement drafted by a Hong Kong law firm and agreed upon by the parties hereto;

2

--------------------------------------------------------------------------------


  2.2

Documents that Party A must deliver prior to the execution of this Agreement


  (a)

Copy of Party A’s entity qualification certification (meaning business
registration or business registration certificate) (Attachment 1);

        (b)

Copy of the document authorizing Party A’s representative to execute this
Agreement and copy of the representative’s personal ID card (Attachment 2);

        (c)

Party A’s internal resolution approving this transaction (Attachment 3).


  2.3

Documents that Party B must deliver prior to the execution of this Agreement


  (a)

Copy of Party B’s entity qualification certification (meaning business
registration or business registration certificate) (Attachment 4);

        (b)

Copy of the document authorizing Party B’s representative to execute this
Agreement and copy of the representative’s personal ID card (Attachment 5);

        (c)

Party B’s internal resolution approving this transaction (Attachment 6).


  2.4

Documents that Party C must deliver prior to the execution of this Agreement


  (a)

Copy of Party C’s entity qualification certification (meaning business
registration or business registration certificate) (Attachment 7);

        (b)

Copy of the document authorizing Party C’s representative to execute this
Agreement and copy of the representative’s personal ID card (Attachment 8).

        (c)

Party C’s internal resolution approving this transaction (Attachment 9)


  2.5

Completion of the Capital Increase

Completion of this capital increase means that Party B has completed the capital
increase in accordance with the law of Hong Kong Special Administrative Region,
People’s Republic of China, issuance of relevant[ rights][share?[ certificate
documents to Party C (i.e. , Party C holds 15% equity in Party B) and the
corresponding company registration procedures.

3

--------------------------------------------------------------------------------


3.

REPRESENTATIONS, WARRANTIES AND PROMISES

   

The parties hereto represent and warrant to one another as follows:


  (a)

It is duly established and existing entity in accordance with the law of its
location or its place of incorporation or formation and is in good standing;

        (b)

It has the power and authorization necessary for the execution and delivery of
this Agreement and for the performance of its obligations hereunder;

        (c)

It has taken all internal action necessary for the approval of the execution of
this Agreement, and its representative who signs this Agreement has full
authorization to execute, and is bound by, this Agreement.

        (d)

Neither the execution of this Agreement nor the performance of the obligation
hereunder will conflict, violate or breach any provisions of its Articles of
Association, articles of incorporation or other corporate governance documents
applicable at the time of executing this Agreement, or any law, statutes,
regulation, authorization or any government approval, or any contract or
agreement to which it is a party or in which it is a target.

        (e)

It is in compliance with the applicable law and statutes, and there is no major
litigation, arbitration and administrative sanction, bankruptcy proceeding,
reorganization, ceasing of business and other legal proceedings that will affect
the execution and performance of this Agreement.

        (f)

All the documents and information provided by it in connection with this
transaction are true, accurate and complete, and will not in any way cause
misleading. All the representations and warranties made by it herein are true,
accurate and complete in all material aspects on the date of executing this
Agreement and remain true, accurate and complete in all material aspects at the
time of executing this Agreement (except the effect caused by the provisions, or
the Transactions permitted, in this Agreement, if such representations and
warranties are reiterated at the time of executing this Agreement).

4

--------------------------------------------------------------------------------


4.

SPECIAL MATTERS


  4.1

The parties hereto all acknowledge that, upon the completion of this
transaction, Party C shall have the right to appoint a natural person as a
director of Party B and as a director of the domestic company Henan Tonghai
Fluid Equipment Co., Ltd. under Party B’s control; in addition, Party C shall
have the right to appoint a manager of finance department at Party B or the
domestic company Henan Tonghai Fluid Equipment Co., Ltd. under Party B’s
control; Party A, Party B and Henan Tonghai Fluid Equipment Co., Ltd. must
arrange and allow for Party C’s rights mentioned above through amendments to the
relevant legal documents, including but not limited to Articles of Association
and shareholder investment documents..

        4.2

The parties hereto all acknowledge that, upon the completion of this
transaction, no resolution of Party B’s board regarding Party B’s external
investment in excess of RMB 10,000,000.00, additional share issuance or
subscription, providing external guarantee, disposition of major assets valued
in excess of RMB 30,000,000.00 and other major actions shall become valid
without obtaining unanimous approval of the members of its board, AND that Party
C shall be entitled to first right of refusal, follow-on issuance right and
information right in the general sense and shall have the right to conduct
review on Party B and its subsidiaries under its control at Party C’s expense.

        4.3

The parties hereto all acknowledge that there will be no change to Mr. FANG
Siping, current actual control person of Party B, during the period when Party C
hold equity in Party B and that, if there is will be any change, such change
must have Party C’s prior written approval.


5.

CONFIDENTIALITY

   

The parties hereto must both keep all information regarding the content of this
Agreement and other secret information confidential and shall not use such
information for any purpose other than that of this Agreement and shall not
disclose it to any third party.

   

In circumstances that will not restrict the general applicability of the above
provision, the parties hereto may disclose the information regarding the content
of this Agreement and other secret information to their employees, directors and
professional advisers, but such disclosure must be reasonably required for the
fulfilment of the purpose of this Agreement. And the parties hereto must ensure
that their employees, directors and professional advisers are aware of and
maintain the obligation for confidentiality.

5

--------------------------------------------------------------------------------

    6.

FORCE MAJEURE


  6.1

Events of Force Majeure

       

“Force Majeure” means all events not foreseeable at the time of executing this
Agreement and, the occurrence and consequence of their occurrence after the
execution of this Agreement are unpreventable or insurmountable and will impede
the performance by either party of all or some of the provisions herein. Such
events include earthquake, typhoon, flood, fire, war, domestic or international
transportation accidents, government or public agency actions, infectious
disease, riot, strike and other unforeseeable, unpreventable and insurmountable
situations.

        6.2

Suspension of Performance

       

Upon the occurrence of such events of Force Majeure, the performance of the
obligations of the impacted party must be suspended during the period of delay
caused by such events and be automatically postponed, and such impacted party
will bear no liability for breach.

        6.3

Notification of Force Majeure

       

The party claiming events of Force Majeure must promptly notify the other party
in writing and must provide sufficient documents evidencing the occurrence and
during of such events during the subsequent 15 days.

        6.4

Resolution

       

In the event of Force Majeure, the parties hereto must immediately seek
equitable plan of resolution through consultation and make all reasonable
effects to reduce the impact of Force Majeure to the minimum degree.

6

--------------------------------------------------------------------------------


7.

LIABILITY FOR BREACH


  7.1

Any party that violates the representations, warranties, promises or obligations
hereunder shall be liable to compensate for all the losses suffered by the
abiding party or parties as a result of such violation.

        7.2

If, after 6 months upon the effectuation of this Agreement, the transaction is
not completed, and if failure to complete the transaction is due to the fault of
the part of Party A or Party B, Party A must immediately pay RMB 2,000,000.00 as
default damages to Party C; and if failure to complete the transaction is due to
the fault on the part of Party C, Party C must immediately pay RMB 2,000,000.00
as default damages to Party A.


8.

NOTICES


  8.1

Notices

       

All notices sent by one party to the other must be sent by courier, fax or
registered air mail or express delivery to the addresses listed below. Such
notices shall be considered delivered on the day of delivery if sent by courier,
at the time of completion of fax process if sent by fax (the sender must provide
fax report as proof), on the 7th day after the date of their being posted if
sent by registered air mail (with the postage date as reference), and on the 3rd
day after the date of their being sent by express delivery (with date on the
express delivery service invoice as reference). If one notice is sent via more
than one methods listed above, the date of its being delivered will be
determined on the basis of the fastest method.

       

The contact information for the parties hereto is as follows:


  Party A China Valve Technology, Inc.   Address Kailin International, 21st
Floor, 226 Jinshui Road,     Zhengzhou   Telephone 0371-86102000

7

--------------------------------------------------------------------------------


  Party B China Valve Technology Holdings Limited   Address: Kailin
International, 21st Floor, 226 Jinshui Road,     Zhengzhou   Telephone
0371-86102000         Party C: Camdragon Investment Co., Ltd.   Address Building
49, Section 12, 188 Fourth South Ring Road,     Fengtai District, Beijing  
Telephone 010-83627344


9.

APPLICABLE LAW


  9.1

Applicable law

       

This Agreement is governed by the law of People’s Republic of China and must be
interpreted accordingly.


10.

DISPUTE RESOLUTION


  10.1

Consultation and Arbitration

       

All dispute arising from, or in connection with, this Agreement must be
submitted to Zhengzhou Arbitration Commission for the Commission to arbitrate in
Zhengzhou in accordance with the Commission’s arbitration rules then in effect.
The Commission’s determination is final and binding to both parties. The parties
hereto agree that the Commission’s determination can be enforced by any court of
competent jurisdiction.

        10.2

The Effect of the Arbitration Proceedings

The commencement of the arbitration proceedings shall not result in the
termination of this Agreement, and this Agreement shall remain in full effect
before any determination is made by the Commission.

8

--------------------------------------------------------------------------------


11.

Cost and Fees

   

Each of the parties hereto must be responsible for its expenses and fees in
connection with this transaction.

    12.

Others


  12.1

Work Period

       

Party B must complete the registration procedures for this change of equity
within 60 days after the execution of this Agreement.

        12.2

Non-Waiver

     

Any non-exercise or delay of exercise of any right hereunder by either party
does not constitute a waiver of such right, and any individual or partial
exercise of such right shall not exclude any future exercise of such right in
other ways.

        12.3

Amendment

     

This Agreement is made for the interest of, and is binding to, each of the
parties hereto and their legal successors and assignees. Any amendment to this
Agreement must be agreed upon in writing by both parties.

        12.4

Severability

     

The invalidity of any of the provisions herein shall not affect the validly of
other provisions.

        12.5

Version

9

--------------------------------------------------------------------------------


This Agreement is executed in Chinese in six counterparts, with 2 copies each to
Party A, Party B and Party C.

   



  12.6

Complete Agreement

   



This Agreement and its Attachments constitute the complete agreement between the
parties hereto regarding the subject matter herein and supersede all previous
discussion, consultation and agreement regarding such subject matter.

   



  12.7

Work Period

   



The Company must complete the AIC registration procedures regarding this equity
change within 60 days of the date of execution of this Agreement.

   



  12.8

Fees, Expenses and Taxes

   



The parties hereto agree that each party will be responsible for the fees,
expenses and taxes incurred or assessed in connection with the preparation,
discussion, execution and delivery of this Agreement.

(There is no text below; signature page is to follow)

10

--------------------------------------------------------------------------------

(This is the signature page)

Party A: /seal/ China Valve Technology, Inc.
Legal Representative: /s/

Party B: /seal/ China Valve Technology Holdings Limited
Legal Representative: /s/

Party C: /seal/ Camdragon Investment Co., Ltd.
Legal Representative: /s/

11

--------------------------------------------------------------------------------

Attachment 1. Copy of Party A’s entity qualification certification (meaning
business registration or business registration certificate)

Attachment 2: Copy of the document authorizing Party A’s representative to
execute this Agreement and copy of the representative’s personal ID card

Attachment 3: Party A’s internal resolution approving this transaction

Attachment 4: Copy of Party B’s entity qualification certification (meaning
business registration or business registration certificate)

Attachment 5: Copy of the document authorizing Party B’s representative to
execute this Agreement and copy of the representative’s personal ID card

Attachment 6: Party B’s internal resolution approving this transaction

Attachment 7: Copy of Party C’s entity qualification certification (meaning
business registration or business registration certificate)

Attachment 8: Copy of the document authorizing Party B’s representative to
execute this Agreement and copy of the representative’s personal ID card

Attachment 9: Party C’s internal resolution approving this transaction

12

--------------------------------------------------------------------------------